                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


NOVATECH SOLUTIONS INC,

                       Plaintiff,
                                                              Case No. 18-cv-2037-bhl
       v.

INTEGRATION PARTNERS CORPORATION,

                  Defendant.
______________________________________________________________________________

                            DECISION AND ORDER
______________________________________________________________________________

       Plaintiff NovaTech Solutions, Inc. (NovaTech) and defendant Integration Partners
Corporation (IPC) attempted to collaborate in landing a contract to update Milwaukee County’s
telephone systems. After an initial bid attempt failed, the parties renewed their efforts in response
to a second bid request, but changes in the bid response limited NovaTech’s ability to partner with
IPC. Accordingly, when the County accepted IPC’s bid on the second request, IPC and NovaTech
were unable to come to final agreement on NovaTech’s participation in the project and NovaTech
provided no services to the County. Believing it should nevertheless get some compensation from
the awarded contract, NovaTech brings claims against IPC for breach of contract, or, in the
alternative, unjust enrichment and promissory estoppel. IPC has moved for summary judgment
on all claims. For the following reasons, IPC’s motion will be granted.
                                    FACTUAL BACKGROUND
   1. The Parties and Milwaukee County’s TBE Program
       IPC is an information-technology services engineering firm that provides enterprise-level
cloud, security, collaboration, core-infrastructure, and managed services. (ECF No. 26-2 at ¶1.)
NovaTech is a full-service information technology integration and services company, owned and
operated by Ruth Brash. (ECF Nos. 32 at ¶1, 38 at ¶24.) As of November 2017, NovaTech was
certified as a Disadvantaged Business Entity (DBE) and a Woman-Owned Business Entity for
purposes of participating in Milwaukee County contracts requiring a Targeted Business Entity
(TBE) commitment. (ECF No. 38 at ¶2.)




         Case 2:18-cv-02037-BHL Filed 08/26/21 Page 1 of 13 Document 44
        Milwaukee County’s TBE program is overseen by Milwaukee County’s Community
Business Development Partners (CBDP).                  (ECF No. 34 at ¶5.)           The CBDP oversees and
implements a program for DBEs as required in connection with the receipt of federal funds from
the U.S. Department of Transportation. (ECF No. 34 at ¶6.) The CBDP also oversees a separate
voluntary program to support TBEs for projects that are not subject to federal DBE requirements.
(ECF No. 34 at ¶6.) Milwaukee County’s TBE program is not required by any federal law or
policy but is designed to encourage participation in Milwaukee County’s contracts by business
entities that may fit into a disadvantaged category, even if they do not qualify as a DBE. (ECF
No. 34 at ¶6.) During the time relevant to this lawsuit, Rick Norris served as the director of the
Milwaukee County’s CBDP. (ECF No. 26-2 at ¶5.)
    2. The 2016 RFP
        In 2016, Milwaukee County issued Request for Proposal No. 98160022 (the “2016 RFP”),
soliciting bids to establish one or more unified communications systems and replace legacy
telephone and voicemail systems for several buildings and offices, including the Milwaukee
County Airport, Courthouse, Milwaukee Transit System, and other County facilities. (ECF No.
34 at ¶3.) The 2016 RFP was subject to Milwaukee County’s TBE program. (ECF No. 34 at ¶4.)
Accordingly, the CBDP worked with other Milwaukee County departments to establish a TBE
goal for the project, ultimately set at 10%. (ECF Nos. 34 at ¶5, 38 at ¶3.)
        Paul Syrvalin, an IPC Sales Engineer involved in coordinating IPC’s bid for the 2016 RFP,
identified NovaTech as an eligible TBE firm that IPC might partner with on the 2016 RFP. (ECF
Nos. 34 at ¶7, 38 at ¶3.) Accordingly, Syrvalin emailed Brash on June 2, 2016 to “explore a fit in
responding together” to the 2016 RFP. (Id.) Because IPC generally refrains from partnering with
other companies who are also working with competing bidders on a given RFP, Syrvalin asked
Brash to let him know if NovaTech was already working with another company to respond to the
2016 RFP.1 (ECF No. 38 at ¶4.)
        On June 7, 2016, Syrvalin contacted Brash to set up a call to introduce NovaTech to IPC’s
Managing Partner in charge of its Midwest operations. (ECF No. 38 at ¶5.) In the email, Syrvalin

1
  Another prospective bidder contacted NovaTech shortly after Syrvalin’s email, inquiring about NovaTech’s
participation in the 2016 RFP. (ECF No. 34 at ¶96.) Brash admits she does not recall much about the inquiry,
including the names of the company and the person who contacted NovaTech, whether that company ultimately bid
on the 2016 RFP or 2017 RFP, what NovaTech would have been asked to do on that project, or how much NovaTech
could have earned if it had joined with the other prospective bidder and if that bidder had been awarded the project.
(ECF No. 34 at ¶96.)



          Case 2:18-cv-02037-BHL Filed 08/26/21 Page 2 of 13 Document 44
told Brash that “[w]e’ll need to sign an agreement of understanding: just standard stuff.” (ECF
No. 38 at ¶5.) As part of IPC’s response to the 2016 RFP, on June 28, 2016, IPC and NovaTech
each signed a “Commitment to Contract with DBE.” (ECF Nos. 34 at ¶9, 38 at ¶6.) Syrvalin
handwrote several terms into the 2016 Commitment to Contract with DBE, including the total
contract amount ($4,599,801.62), DBE goal (10%), DBE contract amount ($892,395.07), percent
of total contract (13.82%), and scope of work detailed description (phone equipment acquisition,
equipment placement, and project management services). (ECF No. 38 at ¶6.)
       IPC’s response to the 2016 RFP was not selected, and the project was awarded to a different
bidder. (ECF No. 26-2 at ¶2.) Not all was lost, however. Another losing bidder objected to the
award of the project, after which the County withdrew the 2016 RFP and announced it would issue
a new RFP. (ECF No. 26-2 at ¶2.)
   3. The 2017 RFP
       Milwaukee County issued RFP No. 98170015 (the “2017 RFP”) on October 30, 2017.
(ECF No. 26-2 at ¶3.) The TBE participation requirement for the revised project was again 10%.
(ECF No. 34 at ¶19.) After the County withdrew the 2016 RFP, the bids on that RFP became
public, allowing IPC to identify ways to make its pricing more competitive. (ECF No. 34 at ¶22.)
As a result, IPC proposed a different Avaya telephone system solution in response to the new RFP.
(ECF No. 34 at ¶22.)
       On November 1, 2017, Jeff Morgan, IPC’s Account Manager responsible for the 2017 RFP,
sent Brash a blank copy of the 2017 Commitment to Contract with TBE associated with the 2017
RFP, and asked Brash to fill out NovaTech’s signature, title, and contact information. (ECF No.
38 at ¶12.) Brash replied that she would not sign the document without knowing the terms IPC
proposed for the work to be completed by NovaTech. (ECF No. 38 at ¶12.)
       Ultimately, on November 27, 2017, IPC and NovaTech executed a “Commitment to
Contract with TBE” form for the 2017 RFP (the “2017 TBE Form”). (ECF Nos. 34 at ¶26; 38 at
¶13.) Drafted by Morgan, the 2017 TBE Form listed a total contract amount of $3,794,792, a TBE
goal of 10%, a scope of work describing phone equipment racking, placement, and project
management services, and a TBE contract amount of $400,350, which was further described as
10.5% of the total contract. (ECF No. 34 at ¶26, 38 at ¶14.) IPC submitted its response to the
2017 RFP on November 27, 2017. (ECF No. 26-2 at ¶4.)




         Case 2:18-cv-02037-BHL Filed 08/26/21 Page 3 of 13 Document 44
        When IPC filled out and executed the 2017 TBE Form, it understood that the 10% TBE
participation goal applied to the total price of the project, which included procurement of
equipment, installation, training, and maintenance. (ECF Nos. 34 at ¶28; 38 at ¶15.) The services
that NovaTech was expected to perform included: (1) mounting racks to contain telephone servers,
which included screwing the racks into a frame; (2) placing phone sets, which included unboxing
a phone, plugging it in, configuring the phone, and placing a test call; and (3) overseeing and
managing the personnel NovaTech used to perform the racking and phone placement services.
(ECF No. 34 at ¶27.) NovaTech did not have the skills and expertise to participate in programming
the Avaya system, which was a significant component of the project. (ECF No. 34 at ¶34.)
        At the time that NovaTech signed the 2017 TBE Form, it expected to use an independent
contractor to perform much of the work to be assigned to it, but NovaTech did not know how much
it would have to pay that independent contractor. (ECF No. 34 at ¶97.) NovaTech expected to
pay between $50 per hour to $212 per hour, depending on the qualifications of the independent
contractor. (ECF No. 34 at ¶98.) NovaTech further expected to earn $350,000-$375,000 in gross
profit on the project, after the cost of labor, because NovaTech expected that most of its work
would be related to project management. (ECF No. 34 at ¶99.)
    4. The 2017 RFP Award and the Dispute
        On January 16, 2018, IPC learned that the County intended to award the project to IPC,
pending final negotiations and contract approval. (ECF Nos. 34 at ¶38; 38 at ¶21.) On May 8,
2018, Milwaukee County and IPC entered into a Master Services Agreement for the project. (ECF
No. 34 at ¶42.) In addition to the Master Services Agreement, Milwaukee County and IPC
developed and agreed to a Statement of Work for each phase of the project.2 (ECF No. 34 at ¶49.)
        NovaTech’s role in performing the County contract was complicated by the inclusion of
Avaya products in the final bid. NovaTech was not certified by Avaya to sell or perform
maintenance on Avaya products. (ECF No. 34 at ¶58.) And Milwaukee County expected that the
technicians performing the phone placement would be certified by the phone system manufacturer,
which in this case was Avaya. (ECF No. 34 at ¶59.)
        In May 2018, Norris, the County official overseeing the TBE program, informed IPC and
NovaTech that the TBE commitment would not apply to the full price of IPC’s contract with


2
 There have been at least seven amendments to IPC’s contract with Milwaukee County, either expanding or
modifying the Statement of Work. (ECF No. 34 at ¶50.)



          Case 2:18-cv-02037-BHL Filed 08/26/21 Page 4 of 13 Document 44
Milwaukee County. (ECF No. 34 at ¶53.) Norris further confirmed that the TBE commitment
also did not apply to the procurement of equipment. (ECF No. 34 at ¶54.)
       As of May 15, 2018, IPC and Milwaukee County were still working on a plan for
installation of the phone system at the airport. (ECF No. 34 at ¶61.) On the same day, Brash left
Morgan a voicemail telling him that they needed to “pound this contract out.” (ECF No. 34 at
¶75.) NovaTech acknowledged that several of the parties’ alleged commitments to each other did
not appear in the 2017 TBE Form, including: (1) how and when NovaTech would be paid; (2) any
schedule or deadline for NovaTech to complete the phone equipment racking or phone placement;
(3) who would procure the equipment or hardware for NovaTech to install; (4) that NovaTech
would be responsible for disposing the boxes or other refuse generated from unboxing the phones;
(5) the number of phones NovaTech would install; (6) whether NovaTech would have to perform
any configuration for the phones; and (7) that NovaTech would provide project management
services “as required to facilitate a timely and efficient implementation of the project.” (ECF No.
34 at ¶82 (quoting Exh. 93).) With respect to the project management services, Brash testified she
“kept it very fluid as they did, so whatever they needed me to do basically besides oversee the
phone placement and servers.” (ECF No. 34 at ¶83 (quoting Exh. 115).)
       The parties have divergent views of where the project stood at this point. According to
IPC, the project was approaching “a critical path deadline to get things done” and the ongoing
negotiations with NovaTech were becoming “problematic” for Milwaukee County’s timely
implementation of the project. (ECF No. 34 at ¶87.) Accordingly, Milwaukee County insisted
that the project continue to move forward despite any ongoing negotiations between IPC and
NovaTech, because Milwaukee County “had a critical deadline” to meet. (ECF No. 34 at ¶87.)
Norris encouraged NovaTech to find any opportunity for it to participate in the project before
Milwaukee County administrators instructed CBDP and IPC to move forward without NovaTech.
(ECF No. 34 at ¶68.)
       On May 31, 2018, IPC sent NovaTech a proposed Scope of Work for Phase 1 of the project
and asked NovaTech to provide a quote. (ECF No. 34 at ¶¶62-63.) NovaTech admits that the
proposed Scope of Work reflected tasks and commitments that were not reflected on the 2017 TBE
Form. (ECF No. 34 at ¶62.) However, NovaTech never identified any services that it could
provide in response to the Scope of Work. (ECF No. 34 at ¶63.) NovaTech claims the uncertainty
of the schedule prevented it from committing to terms with IPC, and that it was unable to quote a




         Case 2:18-cv-02037-BHL Filed 08/26/21 Page 5 of 13 Document 44
price without knowing the start date, implementation schedule, and worksite locations. (ECF No.
34 at ¶64.) NovaTech admits that IPC made no actionable promise, or any promise at all, outside
of the 2017 TBE Form. (ECF No. 34 at ¶¶85-86.)
       On June 29, 2018, Brash sent an email to IPC and Milwaukee County stating:
       Thank you for meeting with me this week and providing some clarity on IPC’s current
       expectations of Novatech Solutions in regard RFP 98170015. As you know the scope and
       amount of work offered has changed substantially since the time that IPC committed to
       contract with Novatech. Most notably, the TBE Contract Amount has been reduced from
       $400,350 to $218,260 over Novatech’s objection and much to Novatech’s disadvantage.
       Currently, IPC has offered to pay $218,260 in exchange for Novatech unboxing, placing
       and testing, etc. approximately 7000 phone sets at various locations at yet undetermined
       times over the next two years and the project management associated therewith. You
       estimate that the time needed for just the physical labor involved is approximately 30
       minutes per phone without consideration to project management or the other time and costs
       associated with such an undertaking. Simply put, Novatech cannot and will not commit to
       that scope of work for the $218,260 offered. Novatech remains willing to discuss a different
       scope, but does so without prejudice to its rights under the original Commitment to
       Contract and the applicable law. Please let me know if this is IPC’s final offer.
       (ECF No. 34 at ¶69.)
       On the basis of Brash’s statement that NovaTech “cannot and will not commit to that scope
of work for the $218,260 offered,” Norris, with full authority on behalf of Milwaukee County,
released IPC from the TBE commitment. (ECF No. 34 at ¶¶70-71.) NovaTech never responded
to Norris or otherwise sought to correct his perception that NovaTech was withdrawing from the
project. (ECF No. 34 at ¶70.) NovaTech then filed suit against IPC. As of January 7, 2020, IPC
had paid its substitute TBE contractor only $51,829.34, or roughly 2.5% of the project revenue.
(ECF No. 38 at ¶32.)
                             SUMMARY JUDGMENT STANDARD
       A court must grant summary judgment “if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
Civ. P. 56(a); see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The moving party
bears the burden of proving the absence of any genuine issues of material fact. Celotex Corp. v.
Catrett, 477 U.S. 317, 322-23 (1986). Material facts are those under the applicable substantive
law that “might affect the outcome of the suit.” Anderson, 477 U.S. at 248. A dispute over “a
material fact is ‘genuine’ … if the evidence is such that a reasonable jury could return a verdict for
the nonmoving party.” Id.




         Case 2:18-cv-02037-BHL Filed 08/26/21 Page 6 of 13 Document 44
       If the moving party meets this burden, the non-moving party must go beyond the pleadings
and set forth specific facts showing that there is a genuine issue for trial. Ptasznik v. St. Joseph
Hosp., 464 F.3d 691, 694 (7th Cir. 2006) (citations omitted). “The mere existence of a scintilla of
evidence in support of the plaintiff's position will be insufficient; there must be evidence on which
the jury could reasonably find for the plaintiff.” Anderson, 477 U.S. at 252. If the parties assert
different views of the facts, the Court must view the record in the light most favorable to the
nonmoving party. E.E.O.C. v. Sears, Roebuck & Co., 233 F.3d 432, 437 (7th Cir. 2000).
                                           ANALYSIS
  I.   NovaTech’s Breach of Contract Claim Fails For Lack of Evidence of a Final, Binding
       Contract and Damages.
       NovaTech’s first claim is for breach of contract. (ECF No. 1-1 at ¶¶35-48.) Count I of the
complaint alleges that the 2017 TBE Form “constitutes a binding agreement between IPC and
NovaTech … because IPC and NovaTech intended for the terms of the [2017 TBE Form] to
become immediately enforceable upon … execution.” (ECF No. 1-1 at ¶37.) NovaTech further
asserts that IPC breached the 2017 TBE Form contract “by refusing to permit NovaTech to perform
the telephone-equipment racking, placement, and project-management services contemplated
thereunder and to pay NovaTech $400,350.00 for such work.” (Id. at ¶44.)
       To prevail on its claim for breach of contract under Wisconsin law, NovaTech must
establish “(1) the existence of a contract; (2) a breach of the contract; and (3) damages from the
breach.” Gallo v. Mayo Clinic Health Sys.-Franciscan Med. Ctr., Inc., 907 F.3d 961, 965 (7th Cir.
2018) (citing Matthews v. Wisconsin Energy Corp. Inc., 534 F.3d 547, 553 (7th Cir. 2008)). In
moving for summary judgment, IPC argues that the 2017 TBE Form does not constitute a contract
between IPC and NovaTech and is merely an unenforceable “agreement to agree” that lacks
material terms. (ECF No. 26-1 at 20-31.) IPC also asserts that NovaTech has failed to establish
that it has suffered damages. (Id. at 30-31.)
       The parties do not dispute that a representative from each of the parties signed the 2017
TBE Form on November 27, 2017, and that IPC ultimately did not pay NovaTech for any services
related to the 2017 RFP. They vigorously dispute, however, whether the 2017 TBE Form
constitutes a binding contract such that IPC breached it when IPC failed to pay NovaTech for any
services.
       Under Wisconsin law, the Court must determine whether the parties intended to form a
contract. C.G. Schmidt, Inc. v. Permasteelisa N. Am., 825 F.3d 801, 805 (7th Cir. 2016) (quoting


            Case 2:18-cv-02037-BHL Filed 08/26/21 Page 7 of 13 Document 44
Ginsu Prods., Inc. v. Dart Indus., Inc., 786 F.2d 260, 265 (7th Cir. 1986)). “When the material
facts are not in dispute, the existence and interpretation of a contract are questions of law that the
court may decide on a motion for summary judgment.” Am. Design & Build, Inc. v. Evanston Ins.
Co., No. 12-CV-385, 2013 WL 12180536, at *4 (E.D. Wis. Sept. 20, 2013).
       In this case, the undisputed facts make clear that the parties did not reach a meeting of the
minds on the formation of a final contract. Rather, they agreed to collaborate on a bid and then, if
the bid was accepted, to agree later on final contract terms. It is true that the 2017 TBE Form on
which NovaTech bases its claim contains a short “Detailed Description” of the “Scope of Work”
to be performed by NovaTech, a dollar amount for the “TBE Contract Amount,” and the “% of
Total Contract”—the proportion of dollar value to be performed by NovaTech as IPC’s
subcontractor. But these terms simply indicate the general services the parties expected NovaTech
to render in exchange for an amount of money. The 2017 TBE Form clarifies that each party will
be committing to a final contract at some unknown time in the future, not at present. In the section
titled “Bidder/Proposer Commitment,” IPC’s representative Morgan confirmed that it “is true and
accurate” that IPC “will enter into a contract with the TBE firm listed, for the service(s) and
amount(s) specified when awarded this contract.” In the section titled “TBE Affirmation,”
NovaTech’s representative Brash “acknowledge[d] and accept[ed] this commitment to contract
with my firm for the service(s) and dollar amount(s) specified herein….” Both affirmations, by
their plain language, indicate the parties’ commitment to Milwaukee County that they will,
sometime in the future, enter into a contract to perform the work.
       The Seventh Circuit has analyzed a similar case. In Business Systems, the Court of Appeals
examined whether a DBE-registered subcontractor, Business Systems Engineering, Inc., brought
a valid claim for breach of contract against the prime contractor, IBM, for work on a project
awarded to IBM by the Chicago Transit Authority. Bus. Sys. Eng’g, Inc. v. Int’l Bus. Machines
Corp., 547 F.3d 882 (7th Cir. 2008). Like in this case, IBM and Business Systems submitted a
preliminary document to the CTA explaining how much IBM would pay Business Systems and
for which services. Id. at 884. Throughout the course of the project, IBM asked Business Systems
to perform work on the project and paid Business Systems according to the work performed. Id.
at 884-85. However, at the end of the project, IBM had not paid Business Systems the entire
amount stated in the preliminary document submitted to the CTA. Id. at 885. Business Systems
subsequently filed a breach of action claim against IBM for its failure to pay the full amount stated




         Case 2:18-cv-02037-BHL Filed 08/26/21 Page 8 of 13 Document 44
in the preliminary document. Id. When reviewing Business Systems’ claim, the Seventh Circuit
affirmed the district court’s conclusion that the preliminary document was “too vague and
incomplete to establish a legally enforceable agreement by which [Business Systems] could hold
IBM accountable for the alleged breach.” Id. at 886-87 (quoting Bus. Sys. Eng’g, Inc. v. IBM
Corp., 520 F. Supp. 2d 1012, 1019 (N.D. Ill. 2007)). The same is true here.
       “To be enforceable a contract must be definite and certain as to its basic terms and
requirements. It must spell out the essential commitments and the obligations of each party with
reasonable certainty.” Witt v. Realist, Inc., 18 Wis. 2d 282, 297 (1962). The 2017 TBE Form is
missing important basic terms, such as details as to the scope of the project, specific tasks that
NovaTech was to perform, the time in which NovaTech had to perform those tasks, the rate of pay
for NovaTech’s performance, and the expectations and conditions of fulfillment of the work. See
Bus. Sys., 547 F.3d at 885. The specific language of the 2017 TBE Form, including “will enter
into a contract” and “this commitment to contract,” is telling. Because “[a]greements to agree are
not enforceable as contracts in Wisconsin,” C.G. Schmidt, 825 F.3d at 805 (citing Witt, 18 Wis. 2d
282, 118 N.W.2d at 93-94), the 2017 TBE Form is not itself a valid contract.
       NovaTech’s arguments to the contrary do not change the analysis. “In Wisconsin, the party
seeking to enforce a contract must demonstrate that there was a ‘meeting of the minds,’ that is,
that the parties intended to form a contract.” Skyrise Constr. Grp., LLC v. Annex Constr., LLC,
956 F.3d 950, 956 (7th Cir. 2020) (quoting Household Utilities, Inc. v. Andrews, 71 Wis. 2d 17,
236 N.W.2d 663, 669 (1976)) (citing Skycom Corp. v. Telstar Corp., 813 F.2d 810, 814 (7th Cir.
1987)). “The intent of the parties is generally ‘derived from a consideration of their words, written
and oral, and their actions.’” Id. (quoting Household Utilities, 236 N.W.2d at 669). “Wisconsin
takes an objective view of ‘intent,’ and therefore ‘[s]ecret hopes and wishes count for nothing.’”
Id. (quoting Skycom, 813 F.2d at 814).
       When IPC first sent the 2017 TBE Form to Brash for her signature in November 2017, the
fields for the terms were blank. By its plain terms, the parties were not making final commitments
but were rather documenting their intended partnership for presentation to Milwaukee County as
required for the RFP response. Indeed, later, in May 2018, Brash called Morgan to tell him they
still needed to “pound this contract out.” This shows even NovaTech understood that the 2017
TBE Form was merely an agreement to agree in the future. And, when the parties later attempted
to develop a Scope of Work for NovaTech’s role in the project, NovaTech refused to commit to




         Case 2:18-cv-02037-BHL Filed 08/26/21 Page 9 of 13 Document 44
the work for the amount offered by IPC and the parties never reached a final agreement. Thus, the
required meeting of the minds was never achieved. Accordingly, no contract binds the parties.
       Moreover, even if NovaTech and IPC had formed a binding contract, NovaTech still faces
an insurmountable hurdle. NovaTech cannot establish damages, an essential element of a breach
of contract claim.    “In Wisconsin a claimant cannot recover for speculative or conjectural
damages.” Sopha v. Owens-Corning Fiberglas Corp., 230 Wis. 2d 212, 227, 601 N.W.2d 627,
634 (1999). NovaTech seeks lost profits but its calculations are not legally supportable. NovaTech
relies solely on Brash’s “back-of-the-envelope” calculations to establish the amount of its lost
profits. But her numbers are unsupported by data like deductions for the time and cost of hiring
necessary independent contractors and other costs—all of which would be necessary for “the trial
court or jury [to] properly estimate the amount.” Plywood Oshkosh, Inc. v. Van’s Realty & Const.
of Appleton, Inc., 80 Wis. 2d 26, 31, 257 N.W.2d 847, 849 (1977) (citing Krcmar v. Wisconsin
River Power Co., 270 Wis. 640, 72 N.W.2d 328 (1955)). “[D]amages should be proven by
statements of facts rather than by mere conclusions of the witnesses, and a claimant's mere
statement or assumption that [s]he has been damaged to a certain extent without stating any facts
on which the estimate is made is too uncertain.”            Id. at 31-32, 849 (citations omitted).
Unfortunately for NovaTech, “[l]ike many other internal projections, these represent hopes rather
than the results of scientific analysis.” Zenith Elecs. Corp. v. WH-TV Broad. Corp., 395 F.3d 416,
420 (7th Cir. 2005); see Alover Distributors, Inc. v. Kroger Co., 513 F.2d 1137, 1141 (7th Cir.
1975) (rejecting a plaintiff’s calculation of damages that was “based on sheer conjecture and
speculation”). Because the undisputed facts show there never was a meeting of the minds, and,
even if there had been, NovaTech has not come forward with proper evidence of damages, the
Court will grant IPC’s motion for summary judgment on the breach of contract claim.
 II.   NovaTech Did Not Unjustly Enrich IPC.
       Count II of NovaTech’s complaint is a claim for unjust enrichment. (ECF No. 1-1 at ¶¶49-
60.) NovaTech alleges that it conferred a benefit upon IPC by agreeing to be the designated TBE
partner for IPC’s response to Milwaukee County’s RFP. (Id. at ¶50.) NovaTech complains that
IPC knew its proposal would not be approved without a TBE partner such that it would be
inequitable for IPC to retain all profits from the project. (Id. at ¶¶53-60.)
       In Wisconsin,




        Case 2:18-cv-02037-BHL Filed 08/26/21 Page 10 of 13 Document 44
       [a]n unjust enrichment claim requires: “(1) a benefit conferred upon the defendant
       by the plaintiff, (2) appreciation by the defendant of the fact of such benefit, and
       (3) acceptance and retention by the defendant of the benefit, under circumstances
       such that it would be inequitable to retain the benefit without payment of the value
       thereof.”
Smith v. RecordQuest, LLC, 989 F.3d 513, 520 (7th Cir. 2021), reh’g denied (Mar. 17, 2021)
(quoting Lindquist Ford, Inc. v. Middleton Motors, Inc., 557 F.3d 469, 477 (7th Cir. 2009)
(footnote and quotations omitted)). Unjust enrichment “provides an equitable remedy when no
legal remedy exists.” Id. (citing Watts v. Watts, 137 Wis. 2d 506, 530, 405 N.W.2d 303 (1987)).
       IPC argues that NovaTech’s claim fails because IPC did not retain all of the profits from
its work on the project. (ECF No. 26-1 at 36.) Instead, IPC engaged another TBE-designated
partner to work on the project after NovaTech refused to cooperate with it and Milwaukee County.
(Id.) In response, NovaTech contends that IPC should not be allowed to reap the benefits of
NovaTech’s work in the prelude to the RFP award. (ECF No. 30 at 30-31.) NovaTech asserts that
IPC used its “time, expertise, connections, and resources for its own benefit,” and that NovaTech
“earned the right to be IPC’s TBE subcontractor on the Project.” (Id. at 31.)
       Based on the record, IPC was not unjustly enriched. While NovaTech is correct, in a sense,
that it “earned the right” to be the TBE partner on IPC’s winning bid, it gave up the right to part
of the job (and any associated compensation) when it walked away from IPC instead of reaching
a final agreement on its participation. Because of that action, Milwaukee County released IPC
from the TBE commitment. IPC therefore did not retain the benefit of NovaTech’s partnership;
the County no longer required IPC to have a TBE-designated partner work on the project.
       Further, while both IPC and NovaTech worked together, without pay, to bid on the project,
IPC, unlike NovaTech, actually performed paid work for the County on the project. Having done
the work, IPC is entitled to the compensation Milwaukee County agreed to pay. It would be
inequitable to hold IPC responsible for NovaTech’s obstinance. See Sea-Land Servs., Inc. v.
Pepper Source, 993 F.2d 1309, 1312 (7th Cir. 1993) (citing Midcoast Aviation, Inc. v. General
Elec. Credit Corp., 907 F.2d 732, 737 (7th Cir.1990)) (“We have defined ‘unjust enrichment’ as
the receipt of money or its equivalent under circumstances that, in equity and good conscience,
suggest that it ought not to be retained because it belongs to someone else.”). NovaTech is not
entitled to be paid for work it never performed.
       And, ultimately, NovaTech has only itself to blame.          It could have negotiated for
compensation for its participation in the bid project or for a minimum payment if the County


        Case 2:18-cv-02037-BHL Filed 08/26/21 Page 11 of 13 Document 44
awarded the contract to IPC. It did neither. Instead, it was content to expend efforts and proceed
based on the terms in the 2017 TBE Form, which, as discussed above, was plainly an unenforceable
agreement to agree. In these circumstances, NovaTech has no claim for unjust enrichment and
summary judgment will be granted for IPC on Count II.
III.    NovaTech Is Not Entitled to Promissory Estoppel.
        NovaTech’s final cause of action is for promissory estoppel. (ECF No. 1-1 at ¶¶61-68.)
NovaTech alleges that IPC promised to pay NovaTech for services performed pursuant to
Milwaukee County’s project and that NovaTech detrimentally relied on IPC’s promise. (Id. at
¶¶62-63.) NovaTech seeks an order directing IPC to allocate work on the project to NovaTech.
(Id. at ¶68.)
        To win a promissory estoppel claim in Wisconsin, a plaintiff must prove: “(1) a promise
that the promisor should reasonably expect to induce action or forbearance of a definite and
substantial character on the part of the promisee; (2) action or forbearance induced by the promise;
and (3) that injustice can be avoided only by enforcing the promise.” C.G. Schmidt, 825 F.3d at
807 (citing Hoffman v. Red Owl Stores, Inc., 26 Wis. 2d 683, 133 N.W.2d 267, 275 (1965)). “The
first two requirements are questions of fact while the third is a question of law.” Id. “Promissory
estoppel is usually available only in limited circumstances and does not allow ‘circumvention of
carefully designed rules of contract law.’” Skyrise, 956 F.3d at 958 (quoting C.G. Schmidt, 825
F.3d at 807).
        IPC argues that it never made an actionable promise to NovaTech, and that NovaTech
never acted or specifically declined alternative work on the basis of a promise. (ECF No. 26-1 at
32-33.) IPC also contends that any reliance NovaTech placed on the 2017 TBE Form was
unreasonable and that NovaTech has not suffered any injustice. (Id. at 34-35.) In contrast,
NovaTech argues that an actionable promise exists based on the terms of the 2017 TBE Form, that
it detrimentally and reasonably relied on IPC’s promise, and that injustice to NovaTech can only
be avoided by enforcement of the 2017 TBE Form. (ECF No. 30 at 28-30.)
        NovaTech’s position fails foremost because, as explained in connection with NovaTech’s
breach of contract claim, the 2017 TBE Form was an agreement to agree, not a specific, actionable
promise. A conditional agreement is insufficient to be an actionable promise:
        A promise that is vague and hedged about with conditions may nevertheless have a
        sufficient expected value to induce a reasonable person to invest time and effort in
        trying to maximize the likelihood that the promise will be carried out. But if he



         Case 2:18-cv-02037-BHL Filed 08/26/21 Page 12 of 13 Document 44
        does so knowing that he is investing for a chance, rather than relying on a firm
        promise that a reasonable person would expect to be carried out, he cannot plead
        promissory estoppel.
Cosgrove v. Bartolotta, 150 F.3d 729, 733 (7th Cir. 1998) (citations omitted). Additionally,
“[c]onditional promises of this kind are not a reasonable basis for reliance.” C.G. Schmidt, 825
F.3d at 809 (discussing circumstances in which both parties expected further negotiations).
NovaTech cannot win a promissory estoppel claim based on actions taken in the hope of winning
an award. NovaTech “knew, or at least should have known, that the negotiations could fall apart
before the parties entered into a binding agreement.” Id.
        NovaTech also cannot prove reliance. “To ‘rely,’ in the law of promissory estoppel, is not
merely to do something in response to the inducement offered by the promise. There must be a
cost to the promisee of doing it.” Cosgrove, 150 F.3d at 733 (citing Hoffman, 133 N.W.2d at 275;
Creative Demos, Inc. v. Wal–Mart Stores, Inc., 142 F.3d 367, 369 (7th Cir. 1998)). NovaTech
offers only unsupported conclusions in support of its reliance claim: that IPC has a policy
preventing its partners from working with others on the same RFPs, but not that Brash gave up a
specific, concrete opportunity with another bidder by partnering with IPC on the 2017 RFP; that
the parties worked together for over a year in the hopes of being awarded several RFPs, including
the 2017 RFP, but not that NovaTech spent all its time working with IPC exclusively on the 2017
RFP; and that Brash insisted on signing a complete 2017 TBE Form instead of a blank one as
initially asked. These general statements fail to demonstrate a specific cost to NovaTech for its
reliance on the 2017 TBE Form. NovaTech is not entitled to recover damages or specific
performance under a promissory estoppel theory. IPC is entitled to summary judgment on Count
III as well.
                                        CONCLUSION
        For the reasons stated above, IT IS HEREBY ORDERED that IPC’s motion for summary
judgment, ECF No. 26, is GRANTED. The action is DISMISSED and the Clerk is directed to
enter judgment accordingly.

        Dated at Milwaukee, Wisconsin on August 25, 2021.

                                                      s/ Brett H. Ludwig
                                                      BRETT H. LUDWIG
                                                      United States District Judge




         Case 2:18-cv-02037-BHL Filed 08/26/21 Page 13 of 13 Document 44
